Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant's election with traverse of Group I (claims 1-22) and  Species 1(Osteo-like cells); Species 2 (bone-like tissue); Species 3 (Bone Marrow) in the reply filed on 10/8/2021 is acknowledged.  The traversal is on the ground(s) that there is not search undue administrative search burden for the Examiner to search and consider the claims in their entirety.  This is not found persuasive because the different groups are differentially classified and encompass divergent subject matter, each requiring independent searches in multiple database.  This level of search would be considered serious search burden for consideration of one application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2021.


Markush Rejection




In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § and 37 CFR 41.31(a)(1) (emphasis provided).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,7-8,10-11,13-16,18,20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher (US 20120122208)

Fisher teaches a 3D like tissue like implant containing specific cells, comprising 
(a) seeding mesenchymal stem cells (MSCs) in an alginate scaffold to give a MSC-alginate construct; 
(b) transferring the MSCs-alginate construct into a perfusion bioreactor system; and 
(c) incubating the MSC alginate construct in the perfusion bioreactor system under a condition that allows proliferation and differentiation of the MSCs toward the specific cells and formation of the 3D tissue like implant which comprises the alginate scaffold as in instant Claim 1, wherein the condition comprises a culture medium comprising components to induce differentiation of the MSCs toward the specific cells (Paragraph 59) as in instant Claim 2, wherein the specific cells are selected from the group consisting of osteo-like cells (Paragraph 59) as in instant Claim 3, wherein the cell cluster forms a bone-like tissue (Paragraph 53) as in instant Claim 4, When the cells start out as mesenchymal stem cells; they have mesenchymal markers; as they are exposed to the osteogenic medium, they differentiate and develop additional markers associated with osteo-like cells (Paragraph 59) as in instant Claim 5, Paragraph 37 teaches that alginate scaffolding material can be exposed to a chelating agent in order to release the cultured cells which can then be easily removed and exposed to analysis (Paragraph 37) as in instant Claims7further comprising (d) collecting the 3D tissue like implant (Paragraph 72) as in instant Claim 8, wherein the MSCs are isolated from the bone marrow (Paragraphs 36-37) as in instant Claim 10, wherein the condition comprises an osteogenic medium to induce differentiation of the MSCs toward osteo-like cells (Paragraph 59) as in instant Claim 11, Paragraph 59 states that osteoblasts develop after 21 days of culturing the mesenchymal stem cells in osteogenic medium as in instant Claim 13, wherein the cell cluster forms bone-like tissue (Paragraph 64) as in instant Claim 14, wherein the bone-like tissue includes both osteogenic and chondrogenic features (Paragraph 15) as in instant Claim 15, Figure 17 and the description in paragraph 34 state that there is increased calcium deposits around the cells as in instant Claim 16,18,
as in instant Claims 20- 21, wherein the osteogenic medium includes serum (Paragraph 70) as in instant Claim 22.

The reference teaches the claim limitations

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1,6-7,11,14,17,are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122209) in view of Chen "3D Porous Calcium-Alginate Scaffolds Cell Culture System Improved Human Osteoblast Cell Clusters for Cell Therapy]Chen is provided on the IDS document.
Fisher applies as above.  Fisher does not teach including extracellular matrix material.  However, Chen teaches the inclusion of extracellular matrix material.  An artisan would have been motivated to have used a synthetic extracellular matrix ECM As in instant Claim 6.
Fisher does not use the precise calcium alginate scaffold taught by Chen. However, an artisan would have been motivated to have used the calcium alginate scaffolding taught by Chen because it facilitates the growth and differentiation of human bone clusters and promotes cell proliferation (Abstract).  Page 652 shows that such scaffolding has a bone mineral density of .29 mg/cm3 at day 7 which then becomes vBMD of .62 mg/cm3 at day 14. Before day 7, the bone mineral density is less and more than likely falls within the range of 0.03 mg/cm3 to about .13 mg/cm3 as in instant Claim 17. The Wang reference also states that the cells can be easily accessed by removing the calcium ions via ethylenediaminetetraacetic acid (EDTA) chelation (Abstract) as in instant Claim 7. The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one 

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches the alginate scaffolding.  Chen teaches the extracellular matrix and bone mineral density.  The cited prior art meets criteria set forth in both Graham and KSR.  


Claims 1,11,14, and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) in view of Liu (US 20140067082)

Fisher applies as above to teach claims 1,11,and 14.  Fisher does not teach including hydroxyapatite into the 3D graft material.  Liu discloses the inclusion of hydroxyapatite.  An artisan would have been motivated to have included hydroxyapatite because it is useful support material which closely matches the natural mineral composition of bone (Page 24).   Therefore, it would have been obvious to have used hydroxyapatite with the teaching in Fisher. Because this is taught in Liu, there would be a high expectation for success. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one Known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references. Fisher teaches the alginate 3D matrix and Liu teaches the inclusion of hydroxyapatite.   Thus, the teachings of the cited prior art references in the obviousness .  





Claims 1,9,   are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) in view of  Wang “Design and Fabrication of a Biodegradable, Covalently Crosslinked Shape-Memory Alginate Scaffold for Cell and Growth Factor Delivery” Tissue Engineering:  Part A, Volume 18, Numbers 19 and 20, 2012

	Fisher applies to teach claims 1,11,and 14.  Fisher does not teach covalently crosslinking the alginate.   However, the use of covalently crosslinked scaffolding was taught by Wang.  An artisan would have been motivated to have used covalently crosslinked alginate cell scaffolding because Wang teaches that biodegradable covalently crosslinked alginate scaffolding can be used to successfully grow and maintain the cells within (Paragraph 2005-2006, Discussion Section).  Such structure maintains high cell viability.  Therefore, it would have been obvious to have combined the teaching of Wang with as in instant Claim 9
	


In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches scaffold culturing in a bioreactor.  Wang teaches covalently crosslinked alginate.  Thus, the teachings of the cited prior art references in the obviousness rejection above provide the requisite teachings and motivation with a .  





Claims 1,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20120122208) 

Fisher applies as above to teach claim 1.  Fisher does not teach the inclusion of corticosteroids.  However, Bhatia teaches that corticosteroids can be included into scaffolding used to hold cells (Paragraph 44).  An artisan would have been motivated to have included a corticosteroid in a scaffolding produced by as in instant Claim 12.


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be 

In the present situation, rationales A,B,E,F, G are applicable.  The claimed material was known in the art at the time of filing as indicated by the teachings of the cited references.  Fisher teaches scaffold culturing in a bioreactor.  Bhatia teaches the use of corticosteroid, inorganic phosphate, and a basal medium.  Thus, the teachings of the cited prior art references in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  




Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632